Title: John Barnes to Thomas Jefferson, 11 July 1817
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town Coa
11th July 1817.
            
            since my Return, I have revised your Accot & thereby corrected an error of mine in your favr of $12. now adjusted—and herewith, inclose you a perfect statemt by which I remain your Debter $11—dollr—Mr Milligans Note, bespeakes his good intention—but I dare not wait—its final issue—I shall however daily Urge the delivery—
            Mr Wheat, handed me your favr of the 14h—the 20th Ulto and withal informed me he had been in Washington had met, with a decent looking man—who presumed—from Mr Wheats discription of Thruston he could in Course of a day or two point him Out—that his Usual business was waiting on  Gentn dressing Boots, &c—and from Appearances suspected, he wished Concealmt—that his Usual place was in a Cellar—I offered Mr Wheat whatever money he might stand in need off—but assured me, he had sufft and promised to call on me next day.—
            but nothing has transpired since, respecting either—
            I beg you Sir—Accept my most gratefull thanks for your very friendly Attention as well for your Renewed Invitation—which I dare not Hope to realize a 88—My best wishes, attend to good families at and  Monticello—many very many, happy Years.—
            
              Most Respectfully—and very sincerely your Obedt servt
              John Barnes,
            
          